DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

	Applicant has amended the claims.  In order to address these amendments, prior art Ryu (2007/0198900) has been added.  Please see the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

Regarding claims 1-14, claim 1 recites ‘…the data bus being not connected to the first and second signals lines…’  There is lack of support in the specification for this limitation.  Fig. 2 shows that the Can bus C_Tx and C_Rx are connected via bus adapter 100 to the bus line.  Therefore, this limitation is considered new matter.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-14, claim 1 recites ‘…the data bus being not connected to the first and second signals lines…’  Fig. 2 shows that the Can bus C_Tx and C_Rx are connected via bus adapter 100 to the bus line.  Therefore, it is not clear what Applicant is attempting to claim.  Further, Applicant should review the claims for proper grammar.  The verb ‘being’ in this limitation is improper; likely the correct verb tense should be ‘is’.  Please review all of your claims.  Claims 2-14 do not cure the deficiencies of claim 1 and are rejected for similar reasons.

Regarding claims 1-14, claim 1 recites ‘…the CM receiving a bit string appeared on the second signal line driven from the bit values…’  This limitation is unclear.  First, the verb ‘appeared’ is improper.  It is not known if Applicant intended to claim ‘that appeared’ or ‘appearing’.  Second, it is not known what ‘the bit values’ refers to.  That is, the bit values of the first signal line, the second signal line, or some other bit values.  Please review all of your claims.  Claims 2-14 do not cure the deficiencies of claim 1 and are rejected for similar reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takatori (2007/0140294), and further in view of Heuts (2002/0054647) and further in view of Ryu (2007/0198900).

Regarding claim 1, Takatori discloses a device for providing a bus that allows nodes to communicate with each other, the device comprising: (See Takatori fig. 1; a bus that allows nodes connected to the ends of the CAN controller and Flexray controller to communicate with each other)
an interface unit configured (Parts that execute the following are interface unit)
to be connected to a Communication Module (CM) via a line that are separated from each other, the CM being intended to transmit and receive data over a bus based on a first Communication Protocol (CP), (See Takatori fig. 1; CAN controller has an interface (interface is physical connection via lower layers of OSI model that connects CAN controller to the wired network) which connects the line which is used to transmit and receive data first signal line (arrow pointed towards and away from CAN controller); first communication protocol is CAN)
to receive a bit string appearing on the first signal line when the CM drives the line according to bit values, and
to drive the line according to bit values, the CM receiving a bit string appeared on the line driven from the bit values; (See Takatori fig. 14; CAN ID (bit values) is used when receiving data and transmitting data; see also 112 rejections above)
a first buffer configured to store data of an arbitrary format constituted from a bit string received by the interface unit from the CM via the line; (See Takatori fig. 4; box 22 CAN received data processing section and FlexRay Received Data Processing section (e.g. a first buffer that stores data until it can be further processed; see also fig. 6 CAN frame consists of arbitrary formal with bit strings)
a link control unit configured (Parts that execute the following are link controller unit)
to be connected to a data bus of a second CP whose transmission speed is higher than that of the first CP, data bus being not connected to the first signal line, (See Takatori fig. 1; FlexRay controller is connected to a data bus (arrows going in and out of FlexRay controller); para. 6; FlexRay is 10Mbps and CAN is 1Mbps (e.g. FlexRay is higher than first CP); see 112 rejection above; flexray controller is not directly connected to signal line as they must pass through box 11 and 2 in fig. 2-3)
to transmit data stored in the first buffer through the data bus, and to detect data from signals being carried on the data bus; and (See Takatori fig.1-2; FlexRay controller receives signals through the bus (e.g. detect signals) and transmits data on the bus depending upon where the destination is; see also fig. 4; box 22 CAN received data processing section and FlexRay Received Data Processing section)
a second buffer configured to store data, detected by the link control unit, in an arbitrary format, (See Takatori fig. 4; FlexRay Transmission Buffer and CAN Transmission Buffer; data is stored with 0 and 1s (e.g. arbitrary format); see also fig. 14, 16)
wherein the interface unit is further configured to transmit data stored in the second buffer to the CM via the line in form of a specific format defined by the first CP, (See Takatori fig. 3; data is transmitted on the transmission line (e.g. second signal line) from the CAN Transmission Buffer in a CAN format) and to drive the line depending on an arbitrary bit string of data being stored in the first buffer so that the arbitrary bit string appears on the line. (See Takatori fig. 14; CAN ID (e.g. arbitrary bits) appears on second line)
	Takatori does not explicitly disclose wherein the CAN bus has two signal lines.  However, Heuts does disclose wherein the CAN bus has two signal lines.  (See Heuts fig. 1; CANLH and CANLL)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Takatori to include the teaching of wherein the CAN bus has two signal lines of Heuts with the motivation being to conform to the CAN standards and further to provide compatibility with systems that use two bus lines and further to increase the amount of data that can be sent over the CAN system.
	Takatori in view of Heuts does not explicitly disclose wherein data appears on the second line while receiving the data through the first line.  However, Ryu does disclose wherein data appears on the second line while receiving the data through the first line.  (See Ryu abstract start forwarding the frame before the entire frame is received)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Takatori in view of Heuts to include the teaching of wherein data appears on the second line while receiving the data through the first line of Ryu with the motivation being to reduce latency and further to speed information through a device to allow for faster response.


	Regarding claim 13, Takatori in view of Heuts in view of Ryu discloses the device of claim 1, wherein the first CP is a CP defined by CAN (Controller Area Network) or CAN-FD (CAN with Flexible Data). (See Takatori fig. 1; CAN controller)


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takatori (2007/0140294), and further in view of Heuts (2002/0054647) and further in view of Takada (2013/0139018) and further in view of Ryu (2007/0198900).

Regarding claim 2, Takatori in view of Heuts in view of Ryu discloses the device of claim 1.  However, Takatori in view of Heuts in view of Ryu do not explicitly disclose wherein an ack signal appears on the line for a duration corresponding to an ACK slot.  However, Takada does disclose wherein an ack signal appears on the line for a duration corresponding to an ACK slot.  (See Takada fig. 11; ACK in slot)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Takatori in view of Heuts in view of Ryu to include the teaching of wherein an ack signal appears on the line for a duration corresponding to an ACK slot of Takada with the motivation being to conform to the CAN standard which saves time and money and further to allow devices to know whether the message is received or not (as opposed to guessing).

Regarding claim 3, Takatori in view of Heuts in view of Ryu in view of Takada discloses the device of claim 2.  However, Takatori in view of Heuts in view of Ryu do not explicitly disclose wherein an NACK signal appears on the line for a duration corresponding to an NACK slot.  However, Takada does disclose wherein an ack signal appears on the line for a duration corresponding to an NACK slot.  (See Takada fig. 13; NACK in slot, see also fig. 14)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Takatori in view of Heuts in view of Ryu to include the teaching of wherein an ack signal appears on the line for a duration corresponding to an NACK slot of Takada with the motivation being to conform to the CAN standard which saves time and money and further to allow devices to know whether the message is received or not (as opposed to guessing) and retransmit as appropriate.

Regarding claim 4, Takatori in view of Heuts in view of Ryu in view of Takada discloses the device of claim 2, wherein the interface unit is further configured to drive the second signal line, for a duration corresponding to the ACK slot, to a result obtained by logically computing a logical value on the first signal line and a logical value indicating an acknowledgment.  (See Takada fig. 14; CRC error calculated and ACK or NACK based upon this value) The motivation being to conform to the CAN standard which saves time and money and further to allow devices to know whether the message is received or not (as opposed to guessing) and retransmit as appropriate.

Allowable Subject Matter
Claims 5-12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461